

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 34

		IN THE SENATE OF THE UNITED STATES

		

			May 17, 2005

			Mr. Brownback (for

			 himself and Mrs. Clinton) submitted the

			 following concurrent resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		CONCURRENT RESOLUTION

		Urging the Government of the Republic of

		  Albania to ensure that the parliamentary elections to be held on July 3, 2005,

		  are conducted in accordance with international standards for free and fair

		  elections.

	

	

		Whereas the United States maintains strong and friendly

			 relations with the Republic of Albania and appreciates the ongoing support of

			 the people of Albania;

		Whereas the President of Albania has called for elections

			 to Albania’s parliament, known as the People’s Assembly, to be held on July 3,

			 2005;

		Whereas Albania is one of 55 participating States in the

			 Organization for Security and Cooperation in Europe (OSCE), all of which have

			 adopted the 1990 Copenhagen Document containing specific commitments relating

			 to the conduct of elections;

		Whereas these commitments, which encourage transparency,

			 balance, and impartiality in an election process, have become the standard by

			 which observers determine whether elections have been conducted freely and

			 fairly;

		Whereas, though improvements over time have been noted,

			 the five multiparty parliamentary elections held in Albania between 1991 and

			 2001, as well as elections for local offices held between and after those

			 years, fell short of the standards in the Copenhagen Document to varying

			 degrees, according to OSCE and other observers;

		Whereas with OSCE and other international assistance, the

			 Government of Albania has improved the country’s electoral and legal framework

			 and enhanced the capacity to conduct free and fair elections;

		Whereas subsequent to the calling of elections, Albania’s

			 political parties have accepted a code of conduct regarding their campaign

			 activities, undertaking to act in accordance with the law, to refrain from

			 inciting violence or hatred in the election campaign, and to be transparent in

			 disclosing campaign funding; and

		Whereas meeting the standards in the Copenhagen Document

			 for free and fair elections is absolutely essential to Albania’s desired

			 integration into European and Euro-Atlantic institutions, including full

			 membership in the North Atlantic Treaty Organization (NATO), as well as to

			 Albania’s progress in addressing official corruption and combatting organized

			 crime: Now, therefore, be it

		

	

		That Congress—

			(1)welcomes the opportunity for the Republic

			 of Albania to demonstrate its willingness and preparedness to take the next

			 steps in European and Euro-Atlantic integration by holding parliamentary

			 elections on July 3, 2005, that meet the Organization for Security and

			 Cooperation in Europe (OSCE) standards for free and fair elections as defined

			 in the 1990 Copenhagen Document;

			(2)firmly believes

			 that the citizens of Albania, like all people, should be able to choose their

			 own representatives in parliament and government in free and fair elections,

			 and to hold these representatives accountable through elections at reasonable

			 intervals;

			(3)supports

			 commitments by Albanian political parties to adhere to a basic code of conduct

			 for campaigning and urges such parties and all election officials in Albania to

			 adhere to laws relating to the elections, and to conduct their activities in an

			 impartial and transparent manner, by allowing international and domestic

			 observers to have unobstructed access to all aspects of the election process,

			 including public campaign events, candidates, news media, voting, and

			 post-election tabulation of results and processing of election challenges and

			 complaints;

			(4)supports assistance by the United States to

			 help the people of Albania establish a fully free and open democratic system, a

			 prosperous free market economy, and the rightful place of Albania in European

			 and Euro-Atlantic institutions, including the North Atlantic Treaty

			 Organization (NATO); and

			(5)encourages the

			 President to communicate to the Government of Albania, to all political parties

			 and candidates in Albania, and to the people of Albania the high importance

			 attached by the United States Government to this parliamentary election as a

			 central factor in determining the future relationship between the United States

			 and Albania.

			

